DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed March 23, 2021 has been entered. Claims 1-4, 6-9, and 11-15 are now pending in the application. Claims 1, 4, 6, 8, 9, 11, and 15 have been amended. Claims 5, 10, and 16 have been cancelled.
The amendment to claim 8 to fix the typographical error mentioned in the “Claim Objections” section of the Non-Final Detailed Action, mailed December 3, 2020, has fixed the error. The claim objection is therefore withdrawn. 
The applicant did not argue any of the rejections from the Non-Final Detailed Action, mailed December 3, 2020. 
The applicant has amended the independent claims, which are claims 1, 6, and 11 “to recite similar features as claim 1,” as the applicant states in the Remarks, filed, March 23, 2021, on page 9. The recited featured in this amended claim exist in the prior art. Due to applicant amendments the grounds for rejection have changed. Please see rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites:
The mobile device of claim 3, wherein the processing device executes the instructions stored in the memory device further to: 
generate the plurality of reminders based at least in part on the request for the reminder.
Support for this claim is not found in the disclosure. Therefore the claim lacks written description. The antecedent to “the plurality of reminders” in this claim is “a plurality of reminders” in claim 1. Claim 1 teaches a “first reminder of the plurality of reminders” being sent to a first device and “a second device” being sent to “a remote device,” which is different from the first device. 

Paragraph 027 teaches a device that can “store reminder requests and to trigger at least one reminder request” when the device satisfies criteria associated with “the reminder request.” But this does not explicitly teach what claim 4 is teaching. Paragraph 027 could perhaps (though not definitely) be stretched to mean that a user sets a reminder request and then receives “at least one” reminder and potentially more than one reminder. In contrast, claim 4 teaches that the user of the device 110 requests a reminder, then the device generates “the plurality of reminders.” Remember that the “plurality of reminders” refers to a first reminder sent to device 110 (the user’s) and a second reminder sent to another device, such as to a spouse or parent’s device. These two reminders make up the plurality of reminders. Nothing in the disclosure of the instant application supports the claim found here that, upon a “request for the reminder” the device generates “the plurality of reminders.” Paragraph 029, which forms the basis for the amendment to claim 1, recites sending “a corresponding reminder to a second computing device.” But the paragraph says nothing about this being done based on a “request for a reminder.” There is no teaching that a user sets a request for a reminder, 
For examination purposes, claim 4 will be interpreted in the singular as follows: 
The mobile device of claim 3, wherein the processing device executes the instructions stored in the memory device further to: 
generate  the first reminder based at least in part on the request for the reminder.
Claims 9 is substantially similar to claim 4, is rejected for similar reasons, and will be interpreted in a similar way. 

Claim 15 also lacks written description. Claim 15 recites:
The method of claim 14, further comprising: 
receiving, over the electronic network, the second reminder at the device located remotely from the computing device based at least in part on the request for the reminder, wherein the second reminder is from the computing device or a server.
Paragraph 029 recites sending “a corresponding reminder to a second computing device.” But the paragraph says nothing about this being done based on a “request for a reminder.” There is no teaching in the disclosure that a user sets a request for a reminder, and then the reminder goes to the user’s device and another device. 

The method of claim 14, further comprising: 
receiving, over the electronic network, the second reminder at the device located remotely from the computing device  wherein the second reminder is from the computing device or a server.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busch (U.S. Pat. Pub. No. US2008/0248815 A1).

Regarding claim 1, Busch discloses:
A mobile device, comprising: 
a memory device having instructions stored thereon (see paragraph 0334 for a mobile device 140 with memory 146. See paragraph 0337 for a mobile device with memory. See paragraph 0379 for a program or other code running on the mobile device and associated with location information.); and 
a processing device to execute the instructions stored in the memory device to (see paragraph 0334 for the mobile device having a CPU, items 146. See paragraph 0379 for a program or other code running on the mobile device and associated with location information.): 
compute a geographic location of the mobile device (see paragraphs 0334 and 0337); 
identify, based on the computed geographic location, one or more see paragraphs 0344 and 0351 for determining routes previously taken by the user. See also paragraph 0347 for “location data” being “analyzed over time” to “determine the most likely business visited based upon several data points.” Additional paragraphs, such as 0349, for how payment information or the amount of time a user lingers within the boundaries of a store can provide relevant location history. See also Figs. 2C and 2D and paragraphs 0301-0302. See also paragraph 0378 for content results being based on “all possible routes traveled by the user based upon their most current data set (e.g., their location…their heading, the path they are on, etc.)” See also paragraph 0354 for filtering information based on a current path and past location information and paths the user has traveled before.); 
following computation of the geographic location of the mobile device, provide information about the one or more see paragraph 0378 for determining the location of a user and then determining the most convenient gas station to go to. See paragraph 0402 for navigation software service that provides “driving directions” such as to a “service station” when a car’s gas is running low. See also paragraph 0354 for filtering information based on a current path and past location information and paths the user has traveled before. See also paragraphs 420-0421 for providing information of shops along a likely route based on previous travel history.); 
wherein said providing the information about the one or more paths to the application causes the application to derive at least one path suggestion based on the provided information (see paragraph 0378 for a particular suggested gas station and paragraph 0402 for direction to a gas station
generate a plurality of reminders based at least in part on the at least one path suggestion (see paragraph 0382 for generating “an alert…notifying or reminding the user of the nearby business of interest.”  This is “based on whether the user is heading in a path towards a place of business.”); 
generate a visualization of a first reminder of the plurality of reminders (see paragraph 0382 for the reminder including a link or content. See the quotes of examples in the right column or paragraph 0382. See also Fig. 14A and paragraph 0417); 
display the visualization of the first reminder based on a correlation between the geographic location of the mobile device and the predetermined location (see paragraph 0382 for the reminder with a display being based on the user being “nearby”. See also Fig. 14A and paragraph 0417); and 
transmit a second reminder of the plurality of reminders to a remote device, wherein the second reminder specifies a suggested destination corresponding to the at least one path suggestion (see paragraph 0394 for a device that device that allows a father to be relieved from worrying because the device tells him that his 18-year-old daughter is at a strip club and not near the railroad tracks. See paragraph 0394 for the statement that “furthermore…the anticipated destination of the user is displayed to friends or family members.” This is in the same paragraph and discussion as the system and method for automatically alerting family members where other family members are.).

Regarding claim 2, Busch teaches the mobile device of claim 1.
Busch further teaches:
A mobile wherein 
the at least one path suggestion is derived based at least in part on a day of a week or a time of the day (see paragraphs 0353-0354 and the end of paragraph 0422). 
 

Regarding claim 3, Busch discloses the mobile device of claim 1.
Busch further discloses:
A mobile wherein the processing device executes the instructions stored in the memory device further to: 
generate an identification of a particular good or a particular service (see Figs. 14A and 14B and paragraphs 0417-0419 for identifying goods and service), or both, wherein the identification of the particular good or the particular service, or both, includes at least one criterion Application No. 16/248,346Docket No.: 128978-245229 (5069-0056)Preliminary AmendmentPage 2 of 725990170associated with the particular good or the particular service, the at least one criterion including 
an identification of a class or category of stores (see paragraph 0422 for ice cream shops), 
a class or category of services (see paragraph 0381), 
a trademark, a brand name, a store brand name (see paragraph 0353
a service brand name (see paragraph 0402 for a “service station that is preferred by the user), 
a predetermined destination, 
a predetermined location, 
a predetermined distance from a location, or 
a time of day (see the rejection for claim 2) , availability of network connection, or a combination thereof; and 
generate a request for a reminder including the identification of the particular good or the particular service, or both (see paragraph 0382 for a reminder being sent to a user and a user hitting a “remind me” button. This is related to a nearby “business of interest,” which related to a good or service. See also Fig. 15A for the Notify Me button and the “info” button. See paragraph 0402 for gas or recharging stations being displayed only when those services are needed. See also Fig. 14A, section 1402 and paragraph 0417 for a user being able to “save the business location for notification later.”).  


Regarding claim 4, Busch discloses the mobile device of claim 3.
Busch further discloses:
A mobile wherein the processing device executes the instructions stored in the memory device further to: 
generate  the first reminder based at least in part on the request for the reminder (see the 112(a) section for this claim. See also paragraph 0382 for a reminder being sent to a user and a user hitting a “remind me” button.)


Regarding claim 6, Busch discloses:
An electronic memory storing instructions (see paragraph 0334 for a mobile device 140 with memory 146. See paragraph 0337 for a mobile device with memory. See paragraph 0379 for a program or other code running on the mobile device and associated with location information), which upon execution by a processing device, causes the processing device to perform operations (see paragraph 0334 for the mobile device having a CPU, items 146. See paragraph 0379 for a program or other code running on the mobile device and associated with location information) comprising: 
compute a geographic location of a mobile device (see paragraphs 0334 and 0337); 
 3Application No. 16/248,346Docket No.: 128978-245229identify, based at least on the computed geographic location, one or more paths taken by the mobile device (see paragraphs 0344 and 0351 for determining routes previously taken by the user. See also paragraph 0347 for “location data” being “analyzed over time” to “determine the most likely business visited based upon several data points.” Additional paragraphs, such as 0349, for how payment information or the amount of time a user lingers within the boundaries of a store can provide relevant location history. See also Figs. 2C and 2D and paragraphs 0301-0302. See also paragraph 0378 for content results being based on “all possible routes traveled by the user based upon their most current data set (e.g., their location…their heading, the path they are on, etc.)” See also paragraph 0354 for filtering information based on a current path and past location information and paths the user has traveled before.);
following computation of the geographic location of the mobile device, provide the information about the one or more paths to an application configured to derive a path of travel based on a history of prior trips from a given geographic location, wherein the application comprises instructions executable by the processing device or a remote processing device, wherein said provide the information about the one or more paths to the application causes the application to derive at least one path suggestion based on the provided information (see paragraph 0378 for determining the location of a user and then determining the most convenient gas station to go to. See paragraph 0402 for navigation software service that provides “driving directions” such as to a “service station” when a car’s gas is running low. See also paragraph 0354 for filtering information based on a current path and past location information and paths the user has traveled before. See also paragraphs 420-0421 for providing information of shops along a likely route based on previous travel history. see paragraph 0378 for a particular suggested gas station and paragraph 0402 for direction to a gas station); 
generate a plurality of reminders based at least in part on the at least one path suggestion (see paragraph 0382 for generating “an alert…notifying or reminding the user of the nearby business of interest.”  This is “based on whether the user is heading in a path towards a place of business.”); 
generate a visualization of a first reminder of the plurality of reminders (see paragraph 0382 for the reminder including a link or content. See the quotes of examples in the right column or paragraph 0382. See also Fig. 14A and paragraph 0417); 
display the visualization of the first reminder based on a correlation between the geographic location of the mobile device and the predetermined location (see paragraph 0382 for the reminder with a display being based on the user being “nearby”. See also Fig. 14A and paragraph 0417); and 
transmit a second reminder of the plurality of reminders to device located remotely from the mobile device, wherein the second reminder specifies a suggested destination corresponding to the at least one path suggestion (see paragraph 0394 for a device that device that allows a father to be relieved from worrying because the device tells him that his 18-year-old daughter is at a strip club and not near the railroad tracks. See paragraph 0394 for the statement that “furthermore…the anticipated destination of the user is displayed to friends or family members.” This is in the same paragraph and discussion as the system and method for automatically alerting family members where other family members are.). 



Busch further discloses:
An electronic memory wherein:
the at least one path suggestion is derived based at least in part on a day of a week or a time of the day (for this bullet point see the identical bullet point in the rejection of claim 2).  

Regarding claim 8, Busch  discloses the electronic memory of claim 6.
Busch further discloses:
An electronic memory wherein the instructions, upon execution by the processing device, cause the processing device to perform operations further comprising:
generate an identification of a particular good or a particular service, or both, wherein the identification of the particular good or the particular service, or both, includes at least one criterion associated with the particular good or the particular service, the at least one criterion including an identification of a class or category of stores, a class or category of services, a trademark, a brand name, a store brand name, a service brand name, a predetermined destination, a predetermined location, a predetermined distance from a location, or a time of day, availability of network connection, or a combination thereof; and 
generate a request for a reminder including the identification of the particular good or the particular service, or both (for all these bullet points, see the identical bullet points in the rejection of claim 3).    


Busch further discloses:
An electronic memory wherein the instructions, upon execution by the processing device, cause the processing device to perform operations further comprising:
generate  the first reminder based at least in part on the request for the reminder (for this bullet point, see the identical bullet point in the rejection of claim 4).    

Regarding claim 11, Busch discloses:
A method comprising: 
identifying, based on a current location of a computing device, data including information about one or more paths taken by the computing device (note that for all method claims in this application, Busch teaches both a system and a method as the title of Busch and paragraph 0002 state. See paragraphs 0344 and 0351 for determining routes previously taken by the user’s computing device. See also paragraph 0347 for “location data” being “analyzed over time” to “determine the most likely business visited based upon several data points.” Additional paragraphs, such as 0349, for how payment information or the amount of time a user lingers within the boundaries of a store can provide relevant location history. See also Figs. 2C and 2D and paragraphs 0301-0302. See also paragraph 0378 for content results being based on “all possible routes traveled by the user based upon their most current data set (e.g., their location…their heading, the path they are on, etc.)” See also paragraph 0354 for filtering information based on a current path and past location information and paths the user has traveled before.); 
providing the information about the one or more paths to an application configured to derive a path of travel based on a history of prior trips from a given geographic location, wherein the application comprises instructions executable by a local processor of the computing device or a remote processor (see paragraph 0378 for determining the location of a user and then determining the most convenient gas station to go to. See paragraph 0402 for navigation software service that provides “driving directions” such as to a “service station” when a car’s gas is running low. See also paragraph 0354 for filtering information based on a current path and past location information and paths the user has traveled before. See also paragraphs 420-0421 for providing information of shops along a likely route based on previous travel history.); 
deriving, by the application, at least one path suggestion at least in part on the information about the one or more paths (see paragraph 0378 for a particular suggested gas station and paragraph 0402 for direction to a gas station); 
generating a plurality of reminders based at least in part on the at least one path suggestion (see paragraph 0382 for generating “an alert…notifying or reminding the user of the nearby business of interest.”  This is “based on whether the user is heading in a path towards a place of business.”
generating a visualization of a first reminder of the plurality of reminders (see paragraph 0382 for the reminder including a link or content. See the quotes of examples in the right column or paragraph 0382. See also Fig. 14A and paragraph 0417); 5Application No. 16/248,346Docket No.: 128978-245229 
displaying, using the computing device, the visualization of the first reminder based on a correlation between the geographic location of the mobile device and the predetermined location (see paragraph 0382 for the reminder with a display being based on the user being “nearby”. See also Fig. 14A and paragraph 0417); and 
transmitting a second reminder of the plurality of reminders to device located remotely from the computing device, wherein the second reminder specifies a suggested destination corresponding to the at least one path suggestion (see paragraph 0394 for a device that device that allows a father to be relieved from worrying because the device tells him that his 18-year-old daughter is at a strip club and not near the railroad tracks. See paragraph 0394 for the statement that “furthermore…the anticipated destination of the user is displayed to friends or family members.” This is in the same paragraph and discussion as the system and method for automatically alerting family members where other family members are.). 

Regarding claim 12, Busch discloses the method of claim 11.
Busch further discloses:
A method wherein: 
The at least one path suggestion is derived based at least in part on a current time or current day (noting that Busch discloses both a system and a method for everything in the Busch disclosure, as the title of Busch and paragraph 0002 state, see the rejection of claim 2).

Regarding claim 13, Busch discloses the method of claim 11.
Busch further discloses:
A method further comprising:
Generating an identification of a particular good or a particular service, or both; wherein the identification of the particular good or service, or both, includes at least one criterion associated with the particular good or the particular service, or both, the at least one criterion including an identification of a class or category of stores, a class or category of services, a trademark, a brand name, a store brand name, a service brand name, a predetermined destination, a predetermined location, a predetermined distance from a location, or a time of day, availability of network connection, or a combination thereof (noting that Busch discloses both a system and a method for everything in the Busch disclosure, as the title of Busch and paragraph 0002 state, see the rejection of claim 3).  

Regarding claim 14, Busch discloses the method of claim 13.
Busch further discloses:
A method further comprising:
Generating a request for a reminder including the identification of the particular good or service, or both; and transmitting the request for the reminder over an electronic network (noting that Busch discloses both a system and a method for everything in the Busch disclosure, as the title of Busch and paragraph 0002 state, see the rejection of claim 4. See also paragraph 0382 for a user hitting a “remind me” button. This is related to a nearby “business of interest,” which related to a good or service.).

Regarding claim 15, Busch discloses the method of claim 14.
Busch further discloses:
A method further comprising:
receiving, over the electronic network, the second reminder at the device located remotely from the computing device see the 112(a) section for this claim. See also paragraph 0394 for the father receiving the second reminder for a device that device that allows a father to be relieved from worrying because the device tells him that his 18-year-old daughter is at a strip club and not near the railroad tracks. See paragraph 0394 for the statement that “furthermore…the anticipated destination of the user is displayed to friends or family members.” This is in the same paragraph and discussion as the system and method for automatically alerting family members where other family members are.).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665